                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
                          Plaintiff,
                v.                                Case No. 18-CR-1107-MV
WAYNE RYAN,
                         Defendant.


  OPPOSED MOTION TO CONTINUE TRIAL AND EXTEND TIME TO
                FILE PRETRIAL MOTIONS

       Wayne Ryan, through Assistant Federal Public Defender Alejandro

Fernandez, respectfully moves this Court to continue the call of the calendar and

trial date, currently set for March 8, 2019, and March 25, 2019, respectively, and

reschedule all other motions deadlines and settings in this matter for 90 days.

      1.     The first indictment was filed on April 10, 2018, charging Mr. Ryan

with the unlawful possession of unregistered firearms and aircraft registration

offenses. (Doc. 12). On April 16, 2018 Mr. Ryan was arraigned on the first

indictment, and his detention was continued. (Doc. 15). On May 21, 2018, upon a

renewed bail hearing, (Docs. 19, 24), Mr. Ryan was released to pre-trial

supervision. (Doc. 25). Recently, a superseding indictment was filed alleging

substantially the same offenses. (Doc. 53). Mr. Ryan was arraigned on the

superseding indictment on November 8, 2018. (Doc. 57).
      2.     Following the last continuance, the defense filed a motion to suppress

evidence pursuant to Franks v. Delaware. (Doc. 62). The Government responded

to that motion (Doc. 63), and the defense replied. (Doc. 64). That motion, which

regards crucial pieces of evidence against Mr. Ryan, is still pending. The defense

believes that the motion must be resolved before it can adequately prepare for

subsequent proceedings.

      3.     In addition, additional motions are likely forthcoming. It appears

from the Government’s disclosures that whole swaths of evidence have been

destroyed. In particular, nearly all of the electronic communications that law

enforcement had with Mr. Ryan were wiped out. Only parts of Mr. Ryan’s

statements were preserved in reports. In addition, a key law enforcement agent,

Agent Salcido, appears to have written discoverable reports that have not yet been

disclosed. As indicated in his motion to suppress (Docs. 62, 64), much of this case

hinges on the communications that law enforcement had with Mr. Ryan.

      4.     Counsel needs time to investigate both issues further, research the

legal implications of such a broad failure to protect discoverable information, and

draft any necessary motions. Counsel envisions seeking sanctions including the

preclusion of certain evidence and possibly dismissal of several, if not all, counts

of the indictment based on the Government’s failures to preserve and disclose

critical evidence.


                                          2
      5.     Mr. Ryan agrees with this request for a continuance and will not be

prejudiced in the event that it is granted. Counsel has discussed with Mr. Ryan his

rights under the Speedy Trial Act, and he understands the need for a continuance

and respectfully asks that this Court grant the instant request.

      6.     In compliance with the provisions of 18 U.S.C. § 3161(h)(7)(A),

undersigned counsel affirmatively states that the ends of justice will be served by

granting this extension of time in which to file motions and a continuance of the

trial. See United States v. Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir.

2011) (“The Speedy Trial Act was intended not only to protect the interests of

defendants, but was also ‘designed with the public interest in mind.’”) (quoting

United States v. Toombs, 574 F.3d 1262, 1273 (10th Cir. 2009)). Additional time

will allow the defense to properly review all of the Government’s evidence and

ensure that the Government has not hampered a defense by destroying evidence.

The public has an interest in lawful prosecutions.

      7.     In addition, the Federal Rules of Criminal Procedure, the Speedy Trial

Act, and the Federal Rules of Evidence all contemplate the use of pre-trial

resources in the effort to settle cases without trial. See Fed.R.Crim.P. 11(c); 18

U.S.C. § 3161(h)(1)(G); Fed.R.Evid. 410. A continuance that aims to avoid an

unnecessary trial and conserve judicial resources serves the purposes of the Speedy

Trial Act. See Connolly v. United States, 2013 WL 530869 (D. N.J. Feb. 11, 2013


                                           3
(unpublished) (waste of prosecutorial and judicial resources and delay in the trial

of other cases is contrary to the objectives underlying the Speedy Trial Act of

1974, 18 U.S.C. § 3161 et seq.); United States v. Stanton, 94 F.3d 643 (4th Cir.

1996) (unpublished) (“it is also clear that the obvious reason the district court

granted the motion was to conserve judicial resources by avoiding potential

piecemeal litigation, and this justified an ends of justice finding under § 3161”);

United States v. Stradford, 394 F.App’x 923, 927, 2010 WL 3622995 (3d Cir.

2010) (unpublished) (affirming the grant of a continuance for several reasons

including time to discuss plea negotiations and the continuance would likely

conserve judicial resources). This motion is not predicated upon the congestion of

the Court’s docket.

      8.     AUSA George Kraehe opposes this Motion to Continue.

      WHEREFORE, Wayne Ryan respectfully requests that this Court continue

the calendar call and trial 90 days, and vacate and reschedule all other motions

deadlines and settings in this matter.



                                         Respectfully Submitted,


                                         [Electronically Filed]
                                         ALEJANDRO B. FERNANDEZ
                                         Counsel for Wayne Ryan
                                         Federal Public Defender
                                         111 Lomas Blvd. NW, Suite 501
                                           4
                                   Albuquerque, New Mexico 87102
                                   (505) 346-2489
                                   alejandro_fernandez@fd.org




                      CERTIFICATE OF SERVICE

       I HEREBY CERTIFY THAT on March 5, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused AUSA George Kraehe
to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

                                                    [Electronically Filed]




                                     5
